Exhibit 10.1

SENIOR EXECUTIVE AGREEMENT

                  THIS AGREEMENT is made effective as of July 1, 2002, between
GLOBAL IMAGING SYSTEMS, INC., a Delaware corporation (the “Company”), and CECIL
A. MCCLARY (“Executive”).

Recitals

                  A.   The Company and Executive desire to enter into an
agreement pursuant to which Executive will be employed as the Vice President of
Human Resources of the Company on the terms and conditions set forth in this
Agreement.

                  B.   Certain definitions are set forth in Section 3 of this
Agreement.

Agreement

                  The parties hereto agree as follows:

                  1.   Employment. The Company hereby engages Executive to serve
as the Vice President of Human Resources of the Company, and Executive agrees to
serve the Company, during the Service Term (as defined in Section 1(d) hereof)
in the capacities, and subject to the terms and conditions, set forth in this
Agreement.

                       (a)         Services. During the Service Term, Executive,
as Vice President of Human Resources of the Company, shall have all the duties
and responsibilities customarily rendered by Vice Presidents of Human Resources
of companies of similar size and nature and as may be reasonably assigned from
time to time by the Board and the Company’s Chief Executive Officer (the “CEO”).
Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Affiliates . Notwithstanding
the foregoing, and provided that such activities do not interfere with the
fulfillment of Executive’s obligations hereunder, Executive may (A) serve as an
officer, director or trustee of any charitable or non-profit entity; or (B) own
up to 5% of the outstanding voting securities of any company. Unless the Company
and Executive agree to the contrary, Executive’s place of employment shall be at
the Company’s principal executive offices in Tampa, Florida; provided, however,
that Executive will travel to such other locations of the Company and its
Affiliates as may be reasonably necessary and/or as required by the Board in its
sole discretion in order to discharge his duties hereunder.

                       (b)         Salary, Bonus and Benefits.

  (i)   Salary and Bonus. During the Service Term, the Company will pay
Executive a base salary (the “Annual Base Salary”) as the Board may


- 1 -



--------------------------------------------------------------------------------


  designate from time to time, at the rate of not less than $110,000 per annum;
provided, however, that the Annual Base Salary shall be subject to review
annually by the Board for upward increases thereon. The Executive will be
eligible to receive an annual bonus in an amount of up to 50% of Executive’s
Annual Base Salary for such year, as determined by the Board based upon the
Company’s achievement of budgetary and other objectives set by the Board in good
faith and consistent with past practice in consultation with the Executive,
which objectives shall be reasonable in light of the Company’s past year’s
performance and shall be communicated to Executive by the Board prior to the
start of the Company’s fiscal year. The annual bonus, if any, shall be due and
payable to Executive prior to June 30 of the following fiscal year.
Notwithstanding the foregoing, the Executive’s bonus shall be guaranteed at
$55,000 for the fiscal year ending March 31, 2003.


                 (ii)   Benefits. During the Service Term, Executive will be
entitled to such other benefits approved by the Board including those made
available to the Company’s other senior executives, including participation in
the Company’s healthcare plan. Executive shall be reimbursed for customary
travel and other expenses, subject to standard and reasonable documentation
requirements. In addition, Executive will receive a stipend of $900 per month
for lease of an automobile and other related expenses during the Service Term.
Executive shall also be eligible to receive four weeks paid vacation per annum.
Any unused vacation time during each fiscal year shall be “rolled-over” to the
following fiscal year to the extent permitted by the Company’s policies for
other senior executives of the Company. The Company shall also reimburse the
Executive for all out-of-pocket documented moving costs associated with his
relocation to the Tampa, Florida metropolitan area.


                 (iii)  Options. During the Service Term, Executive shall
receive the following stock options for his service: (A) options for the
purchase of up to 20,000 shares of the Company’s common stock (which options
have been previously granted to Executive prior to the date of this Agreement)
and (B) options for the purchase of an additional 10,000 shares of the Company’s
common stock if he remains employed by the Company on April 1, 2003. These stock
options shall be on substantially the same terms (including vesting) as options
granted to other executives of the Company; provided, however, that such stock
options then granted shall become fully vested upon the earlier of (i) the
occurrence of a Change of Control; (ii) the Executive’s resignation for Good
Reason; (ii) termination of the Executive without Cause; or (iv) the Executive’s
retirement at any time on or after April 1, 2004.


                       (c)         Termination.

            (i)   Events of Termination. Executive’s employment with the Company
shall cease upon:


     (A)   Executive’s death.


- 2 -



--------------------------------------------------------------------------------

     (B)   Executive’s voluntary retirement.


                            (C)   Executive’s disability, which means his
incapacity due to physical or mental illness such that he is unable to perform
the essential functions of his previously assigned duties for a period of six
months in any twelve month period and such incapacity has been determined to
exist by either (x) the Company’s disability insurance carrier or (y) by the
Board in good faith based on competent medical advice in the event that the
Company does not maintain disability insurance on the Executive.


                        (D)   Termination by the Company by the delivery to
Executive during the Service Term of a written notice from the Board or the CEO
that Executive has been terminated (“Notice of Termination”) with or without
Cause. “Cause” shall mean:


                     (1)   Executive’s (aa) conviction of a felony or
Executive’s commission of any other material act or omission involving
dishonesty or fraud with respect to the Company or any of its Affiliates or any
of their customers, vendors or suppliers or involving harassment or
discrimination with respect to the employees of the Company or its Subsidiaries
or (bb) misappropriation of material funds or assets of the Company for personal
use;


                     (2)   Executive’s continued substantial and repeated
neglect of his duties, after written notice thereof from the Board, and such
neglect has not been cured within 10 days after Executive receives notice
thereof from the Board;


                     (3)   Executive’s gross negligence or willful misconduct in
the performance of his duties hereunder that results, or is reasonably expected
to result, in material damage to the Company; or


                    (4)   Executive’s engaging in conduct constituting a breach
of Section 2 hereof within 15 days of any notice of default thereof from the
Company.


  In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause. Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company. In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is either for Cause. If the
Directors do not provide such confirmation, the


- 3 -



--------------------------------------------------------------------------------

  termination shall be treated as other than for Cause. Notwithstanding anything
to the contrary contained in this paragraph, Executive shall have the right
after termination has occurred to appeal any determination by the Board to
arbitration in accordance with the provisions of Section 6(g) hereof.


                             The delivery by the Company of notice to Executive
that it does not intend to renew this Agreement as provided in Section 1(d)
shall not constitute a termination by the Company without Cause.


                   (E)   Executive’s voluntary resignation by the delivery to
the Board of at least 45 days written notice from Executive that Executive has
resigned with or without Good Reason. “Good Reason” shall mean Executive’s
resignation from employment with the Company within 45 days after the occurrence
of any one of the following:


               (1)   the failure of the Company to pay a material amount owing
to Executive hereunder after Executive has provided the Company with written
notice of such failure and such payment has not thereafter been made within 15
days of the delivery of such written notice;


               (2)   the Executive’s resignation within one year after the
Effective Date of a Change of Control (as defined in Section 5 hereof); or


               (3)   the required relocation of Executive from the Tampa,
Florida metropolitan area without his consent.


                  The delivery by the Executive of notice to the Company that he
does not intend to renew this Agreement as provided in Section 1(d) shall
constitute a resignation by the Executive without Good Reason unless such notice
fulfills the requirements of Section 1(c)(i)(E)(1), (2) or (3) above.


  (ii)    Rights on Termination.


                   (A)   In the event that termination is by the Company without
Cause, the Company will continue to pay Executive a monthly portion of the
Annual Base Salary for a period equal to three-months commencing on the date of
termination on regular salary payment dates. In the event that termination is by
Executive with Good Reason, the Company will continue to pay Executive the
monthly portion of the Annual Base Salary for a period equal to three months
commencing on the date of termination on regular salary payment dates. The
payments to Executive pursuant to the foregoing two sentences are referred to as
the “Severance Payments.” In either event, the Company will continue to provide


- 4 -



--------------------------------------------------------------------------------

  Executive and his current spouse with healthcare coverage until each reaches
the age of 65 following the date of termination.


                   (B)   If the Company terminates Executive’s employment for
Cause, if Executive retires, if the Service Term expires without renewal or if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any
compensation or benefits under this Agreement will cease effective as of the
date of termination. Executive’s right to receive any other health or other
benefits will be determined under the provisions of applicable plans, programs
or other coverages. Notwithstanding the foregoing, upon Executive’s retirement,
Executive and his current spouse shall be permitted to continue to remain on the
Company’s dental and medical healthcare programs until each reaches age 65
provided that Executive pays the appropriate employee contribution to maintain
coverage as provided for in the applicable plans.


                   (C)   If Executive’s employment terminates because of
Executive’s death or disability, the Company will pay Executive or his estate an
amount, if any, equal to his bonus for the current year prorated to reflect the
number of days Executive has worked during the year in which he dies or becomes
disabled (such amount to be paid after the end of such year when bonuses are
normally paid to other senior executives of the Company).


                     Notwithstanding the foregoing, the Company’s obligation to
Executive for severance pay or other rights under either subparagraphs (A) or
(B) above (the “Severance Pay”) shall cease if Executive is in violation of the
provisions of Section 2 hereof. Until such time as Executive has received all of
his Severance Payments, he will be entitled to continue to receive any health,
life, accident and disability insurance benefits provided by the Company to
Executive under this Agreement. If Executive dies or is permanently disabled,
then Executive or his estate shall be entitled to any disability income or life
insurance payments from any insurance policies paid for by the Company or its
Affiliates as specified in such policies.


                       (d)         Term of Employment. Unless Executive’s
employment under this Agreement is sooner terminated as a result of Executive’s
termination in accordance with the provisions of Section 1(c) above, Executive’s
employment under this Agreement shall commence on July 1, 2002 and shall
terminate on March 31, 2004 (the “Service Term”); provided, however, that
Executive’s employment under this Agreement, and the Service Term, shall be
automatically renewed for one-year periods commencing on each anniversary of
March 31, 2004 and, thereafter, on each successive anniversary of such date if
both the Company and the Executive mutually agree in writing within sixty (60)
days prior to any such anniversary that they both desire to continue Executive’s
employment under this Agreement. All references herein to “Service Term” shall
include any renewals thereof after the third anniversary of the date hereof.

                  2.   Confidential Information and Goodwill; Inventions.
Executive acknowledges and agrees that:

- 5 -



--------------------------------------------------------------------------------

                       (a)         As a necessary function of Executive’s
employment hereunder, Executive will have access to and utilize Confidential
Information which constitutes a valuable and essential asset of the Company’s
business.

                       (b)         The Confidential Information, observations
and data obtained by him during the course of his performance under this
Agreement concerning the business and affairs of the Company are the property of
the Company, including information concerning the acquisition opportunities in
or reasonably related to the Business of which Executive becomes aware during
the Service Term. Therefore, Executive agrees that he will not disclose to any
unauthorized person or use for his own account any of the Confidential
Information without the Board’s written consent. Executive agrees to deliver to
the Company at the termination of his employment, or at any other time the
Company may request, all memoranda, notes, plans, records, reports and other
documents (including copies thereof) relating to the Company, the Business or
any other Confidential Information.

                       (c)         The Executive understands and agrees the
terms and conditions of Executive’s employment hereunder are in consideration
for Executive’s covenants contained in Section 2 of this Agreement. If, at the
time of enforcement of Section 2 of this Agreement, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing
the parties hereto agree that the maximum duration, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law.
Because Executive’s services are unique and because Executive has access to
confidential information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of this Agreement. Therefore, in the event a
breach or threatened breach of this Agreement, the Company or its successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security).

GENERAL PROVISIONS

                  3.   Definitions.

                       “Affiliate” of any Person means any other Person, which
directly or indirectly controls, is controlled by or is under common control
with such Person.

                       “Board” means the Company’s board of directors or the
board of directors or similar management body of any successor of the Company.

                       “Business” means any business of the Company or its
Subsidiaries now or hereafter engaged in, including without limitation the
business of distributing, selling and servicing office equipment in the United
States.

                       “Change of Control Period” shall mean the period
commencing on the Effective Date and ending on the first anniversary of the
Effective Date.

- 6 -



--------------------------------------------------------------------------------

                       “Confidential Information” means all confidential
information and trade secrets of the Company and its Affiliates including,
without limitation, the following: the identity, written lists, or descriptions
of any customers, referral sources or Organizations; financial statements, cost
reports, or other financial information; contract proposals or bidding
information; business plans; training and operations methods and manuals;
personnel records; fee structures; and management systems, policies or
procedures, including related forms and manuals. “Confidential Information”
shall not include any information or knowledge which: (a) is in the public
domain other than by Executive’s breach of this Agreement; (b) is disclosed to
Executive lawfully by a third party who is not under any obligation of
confidentiality; (c) is otherwise generally known by persons engaged in the
Business; or (d) was known by Executive prior to his employment with the
Company.

                       “Effective Date” shall mean the first date on which a
Change of Control (as defined in Section 5) occurs. Anything in this Agreement
to the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated within twelve months prior
to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (ii) otherwise arose in connection with or anticipation of
a Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

                       “Organization” means any organization that has contracted
with the Company for the performance of sales of products or services in
connection with the Business.

                       “Person” means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.

                       “Subsidiary” means any corporation of which the Company
owns securities having a majority of the ordinary voting power in electing the
board of directors directly or through one or more subsidiaries.

                  4.   Notices. Any notice provided for in this Agreement must
be in writing and must be either personally delivered, mailed by first class
United States mail (postage prepaid, return receipt requested) or sent by
reputable overnight courier service (charges prepaid) or by facsimile to the
recipient at the address below indicated:

- 7 -



--------------------------------------------------------------------------------

         If to the Executive:

  Cecil A. McClary
c/o Global Imaging Systems, Inc.
3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Tel No.:   (888) 628-7834
Fax No.:   (813) 264-7877


         If to the Company:

  3820 Northdale Boulevard, Suite 200A
Tampa, Florida 33624
Attention:   Thomas S. Johnson
Tel No.:        (888) 628-7834
Fax No.:       (813) 264-7877


         with a copy to:

  Hogan & Hartson, LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Attention:   Christopher J. Hagan
Tel No.:        (202) 637-5771
Fax No.:        (202) 637-5910


or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

                  5.   Change of Control. For the purpose of this Agreement, a
“Change of Control” shall mean:

                       (a)         The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), other than
Golder, Thoma, Cressey, Rauner Fund IV, L.P. and its Affiliates, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company approved by the Board and Executive, (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 5(a); or

- 8 -



--------------------------------------------------------------------------------

                       (b)         Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

                       (c)         Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

                       (d)         Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

                  6.   General Provisions.

                       (a)         Expenses. Each party shall bear his or its
own expenses in connection with the negotiation and execution of this Agreement
and the consummation of the transactions contemplated by this Agreement.

                       (b)         Severability. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any

- 9 -



--------------------------------------------------------------------------------

applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.

                       (c)         Complete Agreement. This Agreement, those
documents expressly referred to herein and other documents of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way.

                       (d)         Counterparts. This Agreement may be executed
in separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

                       (e)         Successors and Assigns. Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors and
assigns; provided that the rights and obligations of Executive under this
Agreement shall not be assignable.

                       (f)         Choice of Law. This Agreement will be
governed by and construed in accordance with the internal laws of the State of
Florida, without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of Florida or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Florida.

                       (g)         Remedies and Arbitration. Each of the parties
to this Agreement will be entitled to enforce its rights under this Agreement to
recover damages and costs (including reasonable attorney’s fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. Except for the remedies of the Company provided in
Section 2(c) hereof, the parties hereto agree to submit any disputes arising out
of or relating to this Agreement to binding arbitration in Tampa, Florida
administered by the American Arbitration Association under its Commercial
Arbitration Rules, before a panel of one arbitrator, and judgment on the award
rendered by the arbitrator may be entered into any court having jurisdiction
thereof. The prevailing party in any arbitration shall be entitled to recover
its reasonable attorneys’ fees and costs from the other party or parties.

                       (h)         Amendment and Waiver. The provisions of this
Agreement may be amended and waived only with the prior written consent of the
Company and Executive.

                       (i)         Business Days. If any time period for giving
notice or taking action hereunder expires on a day which is a Saturday, Sunday
or holiday in the state in which the Company’s chief executive office is
located, the time period shall be automatically extended to the business day
immediately following such Saturday, Sunday or holiday.

- 10 -



--------------------------------------------------------------------------------

                       (j)         Termination. This Agreement (except for the
provisions of Section 1) shall survive the termination of Executive’s employment
with the Company and shall remain in full force and effect after such
termination.

[THIS SPACE INTENTIONALLY LEFT BLANK]

- 11 -



--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first written above.

  GLOBAL IMAGING SYSTEMS, INC.
  By: 


--------------------------------------------------------------------------------

      Thomas S. Johnson
President


     
   


--------------------------------------------------------------------------------

      CECIL A. MCCLARY


- 12 -